Citation Nr: 0118175	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.  

2.  Entitlement to service connection for weight loss.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for a kidney disorder.  

5.  Entitlement to service connection for a neurological 
disorder of the feet.  

6.  Entitlement to service connection for anemia.  

7.  Entitlement to service connection for an eye disorder.  

8.  Entitlement to a permanent and total disability rating 
for the purpose of pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from March 1973 to 
February 1975 and from November 1990 to June 1991.  The 
record reflects that he was stationed in Southwest Asia 
during the Persian Gulf War.  His appeal comes before the 
Board of Veterans' Appeals (Board) from a rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the first six issues of 
his appeal on the basis that each was not well grounded.  

The appellant contends that since returning from active duty 
in Southwest Asia during the Persian Gulf War he has 
developed cardiomegaly, weight loss, a rash on his arms and 
legs, renal insufficiency, paresthesias in the lower 
extremities, a blood disease, and defective vision.  He also 
asserts that the combination of his disabilities prevents him 
from obtaining or maintaining any form of substantially 
gainful employment.  

Under regulations promulgated for veterans of the Persian 
Gulf War, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, except as 
provided in paragraph (c) of this section, to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of this section, provided that 
such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from 38 C.F.R. Part 4 for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  For 
the purposes of 38 C.F.R. § 3.317 (a)(1), signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to the following:  (1) fatigue; (2) signs 
or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Postservice VA and private medical records, including a June 
2000 VA general medical examination, reveal that the 
appellant's disabilities include the following diagnosed 
conditions : hypertension with cardiomegaly, left ventricular 
hypertrophy, lupus nephritis, chronic renal insufficiency, 
proteinuria, foot pain probably secondary to lupus, 
peripheral neuropathy, paresthesia's of the lower 
extremities, weight loss, microcytic hypochromic anemia with 
iron deficiency anemia, suspected glaucoma, early cataracts 
of both eyes, compound hypermetropic astigmatism, presbyopia, 
plantar calcaneal spurs on the left foot, and bronchitis.  In 
an October 1999 medical statement, R. R. Norvel, M.D., 
reported that the appellant was totally and permanently 
disabled due to severe cardiomegaly.  

While the record shows that the Social Security 
Administration (SSA) awarded the appellant benefits in 
September 2000, the medical evidence upon which that decision 
was based is not indicated or of record.  

Private medical records show that the appellant has been 
treated for bronchitis with Augmentin (Dr. Kidd).  However, 
review of the claims file does not show that RO either rated 
the appellant's bronchitis or considered it in evaluating 
whether he was unable to obtain or maintain substantially 
gainful employment.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Court has also held 
that the VA's statutory duty to assist includes seeking to 
obtain SSA records because SSA determinations are relevant to 
a determination of whether a veteran is able to secure and 
follow a substantially gainful occupation under 38 C.F.R. 
§ 4.17 (1992).  See Waddell v. Brown, 5 Vet. App. 454 (1993); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991); See also Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Masors v. Derwinski, 
2 Vet. App. 181 (1992); Washington v. Derwinski, 1 Vet. App. 
459 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the SSA's Office of 
Disabilities Operations, Security West, Tower 
Building, 1500 Woodlawn Drive, Baltimore, 
Maryland, 21241, for the purpose of obtaining a 
copy of any decision awarding the appellant 
Social Security benefits and copies of the 
evidence utilized by the SSA in reaching that 
decision.  The appellant should be requested to 
complete and sign any necessary forms that will 
ensure that such evidence is promptly forwarded 
to the RO.  All records received should be 
placed in the claims file.  

2.  The RO should afford the appellant a VA 
medical examination for the purpose of 
determining the nature and etiology of any 
diseases related to his complaints involving 
the heart, blood, weight loss, eyes, skin, 
kidneys, and anemia.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review.  After a thorough 
review of the evidence associated with the 
claims folder, the examiner is requested to 
diagnose any disorders attributable to the 
appellant's complaints.  The examiner should 
indicate the extent to which the appellant's 
complaints are corroborated by objective 
evidence, either obtained during examination or 
documented in treatment records, of an ongoing 
pathology.  The examiner is requested to 
indicate specifically whether the appellant 
suffers from any signs and symptoms which can 
not be attributed to a diagnosed disorder.  For 
each identified disorder, the examiner is 
requested to indicate whether it is at least as 
likely as not that the disorder had its onset 
in service.  The examiner should provide a 
rationale for each conclusion.  

3.  The RO should arrange to have the appellant 
undergo a pulmonary function test for the 
purpose of determining the severity of his 
bronchitis.  The claims file and a copy of this 
remand must be made available to the examiner.  
The examiner should be requested to express an 
opinion as to the degree of disability 
associated with the bronchitis.

4.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be furnished with a supplemental statement of the case 
and afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


